586 F.3d 1166 (2009)
CATHOLIC LEAGUE FOR RELIGIOUS AND CIVIL RIGHTS; Richard Sonnenshein; Valerie Meehan, Plaintiffs-Appellants,
v.
CITY AND COUNTY OF SAN FRANCISCO; Aaron Peskin; Tom Order Ammiano, in his official capacity as a Supervisor, Board of Supervisors, City and County of San Francisco, Defendants-Appellees.
No. 06-17328.
United States Court of Appeals, Ninth Circuit.
November 5, 2009.
Charles S. Limandri, Law Offices of Charles S. Limandri, Rancho Santa Fe, *1167 CA, Robert J. Muise, Ann Arbor, MI, for Plaintiffs-Appellants.
Vince Chhabria, Dennis J. Herrera, Office of the City Attorney, San Francisco, CA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.